Exhibit 10.5

 

third LEASE EXTENSION AND AMENDING AGREEMENT

 

THIS AGREEMENT made as of the 1st day of January, 2019.

 

B E T W E E N:

 

707932 ONTARIO LIMITED
(the “Landlord”)

 

OF THE FIRST PART

 

- and -

 

TUCOWS (DELAWARE) INC. AND

TUCOWS.COM CO.
(together the “Tenant”)

 

OF THE SECOND PART

 

WHEREAS:

 

A.

By a lease dated December 10, 1999 (the “Original Lease”) between the Landlord
and Tucows International Corporation (the “Original Tenant”), the Landlord
leased to the Original Tenant premises (the “Original Leased Premises”) having
an approximate Rentable Area of 18,426 square feet and comprising the entire
ground floor of the building (the “Building”) municipally known as 78 Mowat
Street, Toronto, Ontario, as more particularly described in the Original Lease,
for an initial term (the “Original Term”) of five (5) years commencing on
January 1, 2000 (the "Commencement Date") and ending on December 31, 2004 (the
"Expiry Date");

 

B.

By a lease extension and amending agreement dated as of September 10, 2004 (the
“First LEAA”) among the Landlord, the Original Tenant and Tucows Inc. and
Tucows.Com Co., together as assignee: (i) the Original Lease was assigned to the
Tenant; (ii) the Rentable Area of the Original Leased Premises was expanded by
premises (the “Expansion Premises” and, together with the Original Leased
Premises, the “Leased Premises”) having an approximate Rentable Area of 8,511
square feet and comprising a portion of the second (2nd) floor of the Building,
as more particularly described in the First LEAA; (iii) the Original Term was
thereby extended for an additional period of seven (7) years (the “First
Extension Term”), commencing on January 1, 2005 and ending on December 31, 2011
inclusive; and (iv) the Original Lease was thereby further amended, all on the
terms and conditions contained therein;

 

C.

Tucows Inc. changed its name to Tucows (Delaware) Inc.;

 

D.

By a lease extension and amending agreement dated September 17, 2010 (the
“Second LEAA”) between the Landlord and the Tenant: (i) the Original Term was
thereby further extended for an additional period of nine (9) years (the “Second
Extension Term”), commencing on January 1, 2012 and ending on December 31, 2020
inclusive; and (ii) the Original Lease was thereby further amended, all on the
terms and conditions contained therein;

 

E.

The Original Lease, as amended by the First LEAA and the Second LEAA, is herein
called the “Lease”;

 

F.

The Original Term as extended by the First Extension Term and the Second
Extension Term, is hereby referred to as the “Term”; and

 

G.

The Landlord and the Tenant have agreed to: (i) further extend the Term for a
period of ten (10) years, commencing on January 1, 2021 and ending on December
31, 2030; and (ii) further amend the Lease effective as of the date of this
lease extension and amending agreement (the “Agreement”), all on the terms and
conditions set out herein.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the mutual
promises hereinafter set forth and other good valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties hereto,
the parties hereto agree as follows:

 

1.

Confirmation of Recitals

 

The parties hereto confirm that the foregoing recitals are true in substance and
in fact.

 

2.

Extension of Lease

 

The Term of the Lease is hereby extended for a period of ten (10) years (the
“Third Extension Term”), commencing on January 1, 2021 and expiring on December
31, 2030, upon the same terms, covenants and conditions as are contained in the
Lease except save and except as expressly set forth herein.

 

3.

Amendments to the Lease

 

Effective as of December 1, 2018, the Lease is hereby amended as follows:

 

 

(a)

Section 2.2 (Basic Rent) is hereby amended to provide that the Basic Rent
payable during the Third Extension Term shall be as follows:

 

 

(i)

January 1, 2021 to December 31, 2022: Twenty Five Dollars Fifty Cents ($25.50)

 

$686,893.50 per annum ($57,241.13 per month), based on a rate of Twenty Five
Dollars Fifty Cents ($ 25.50) per square foot of the estimated Rentable Area of
the Leased Premises per annum, plus Sales Taxes;

 

 

(ii)

January 1, 2023 to December 31, 2024: Twenty Six Dollars Fifty Cents ($26.50):

 

$713,830.50 per annum ($59,485.88 per month), based on a rate of Twenty Six
Dollars Fifty Cents ($26.50 ) per square foot of the estimated Rentable Area of
the Leased Premises per annum, plus Sales Taxes;

 

 

(iii)

January 1, 2025 to December 31, 2026: Twenty Seven Dollars Fifty Cents ($27.50
):

 

$740,767.50 per annum ($61,730.63 per month), based on a rate of Twenty Seven
Dollars Fifty Cents ($27.50 ) per square foot of the estimated Rentable Area of
the Leased Premises per annum, plus Sales Taxes;

 

 

(iv)

January 1, 2027 to December 31, 2028: Twenty Eight Dollars Fifty Cents ($28.50
):

 

$767,704.50 per annum ($63,975.38 per month), based on a rate of Twenty Eight
Dollars Fifty Cents ($28.50 ) per square foot of the estimated Rentable Area of
the Leased Premises per annum, plus Sales Taxes;

 

 

(v)

January 1, 2029 to December 31, 2030: Twenty Nine Dollars Fifty Cents ($29.50 ):

 

$794,641.50 per annum ($66,220.13 per month), based on a rate of Twenty Nine
Dollars Fifty Cents ($29.50 ) per square foot of the estimated Rentable Area of
the Leased Premises per annum, plus Sales Taxes.

 

 

--------------------------------------------------------------------------------

 

 

The foregoing amounts are calculated based on a certified Rentable Area of the
Leased Premises of twenty six thousand, nine hundred and thirty seven (26,937)
square feet.”

 

 

(b)

The following is added to the Lease as Section 10.3 (Option to Extend):

 

“Section 10.3     Option to Extend

 

Provided that the Tenant: (i) is Tucows.Com Co. and/or Tucows (Delaware) Inc.;
(ii) is in actual, physical possession of the whole of the Leased Premises; and
(iii) pays the Rent as and when due and punctually observes and performs the
terms, covenants and conditions to be observed and performed by it in accordance
with the terms of this Lease, the Tenant shall have the right to extend the Term
for one (1) further period of five (5) years (the “Extension Term”) upon giving
the Landlord written notice of its election to extend the Term (the “Extension
Notice”) at least nine (9) months and not more than twelve (12) months prior to
the expiration of the Term. The Extension Term shall be upon the same terms and
conditions as this Lease except that:

 

 

(a)

There shall be no further right to extend;

 

 

(b)

The Landlord shall have no obligation to pay to the Tenant any Tenant allowance,
provide any Fixturing Period, rent free period or any other period of early
occupancy, do or perform any Landlord’s Work or provide any other inducement or
incentive; and

 

 

(c)

The Basic Rent payable during the Extension Term shall be the Fair Market Rent
for the Leased Premises as of the date which is six (6) months prior to the
expiry of the Term as negotiated between the parties or as otherwise determined
in accordance with the provisions of this Section, provided that the Basic Rent
payable during the Extension Term, whether negotiated between the parties or
determined as aforesaid, shall not, in any event, be less than the Basic Rent
payable during the last year of the immediately preceding Term.

 

"Fair Market Rent" means the annual rental which could reasonably be obtained by
the Landlord for the Leased Premises from willing renewing tenants dealing at
arms' length with the Landlord in the market prevailing for a term commencing on
the commencement date of the Extension Term for comparable premises, having
regard to all relevant circumstances including the size and location of the
Leased Premises, the facilities afforded, the terms of the lease thereof
(including its provisions for Additional Rent), the condition of the Leased
Premises and the extent and quality of the leasehold improvements (disregarding
the Tenant's trade fixtures and also disregarding any deficiencies in the
condition and state of repair of the Leased Premises as a result of the Tenant's
failure to comply with its obligations hereunder in respect of the maintenance
and repair of the Leased Premises) and the use of the Leased Premises and having
regard to rentals currently being obtained for space in the Building and for
comparable space in other buildings comparably located.

 

If the Landlord and the Tenant are unable to agree on the Fair Market Rent for
the Leased Premises not later than three (3) months prior to the expiry of the
Term, then, upon notice by either the Landlord or the Tenant to the other, the
Fair Market Rent will be determined as follows: (A) each of the Landlord and the
Tenant shall retain a real estate appraiser, at each party’s own expense, having
an AACI or ARICs accreditation, and shall instruct such appraiser to prepare a
report in writing which shall state the Fair Market Rent of the Leased Premises,
provided however that the rental from any appraiser shall not be less than the
annual Basic Rent payable during the last year of the immediately preceding
Term; (B) provided that the valuations differ by less than fifteen percent
(15%), the Fair Market Rent for the Extension Term shall be the average of the
valuation set forth by each appraiser; (C) if the valuations differ by more than
fifteen percent (15%), the two real estate appraisers shall jointly select a
third appraiser, at both parties’ shared expense, who shall be instructed to
determine the Fair Market Rent for the Extension Term as provided for in
subparagraph (A) hereof, in which event, the Fair Market Rent for the Extension
Term shall be the average of the two (2) valuations whose difference is the
least; and (D) the Fair Market Rent for the Extension Term, determined by the
valuations in accordance with Subparagraphs (B) or (C) hereof and subject to
Section 10.3(c) hereof, shall be absolutely binding upon the parties hereto.”

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

The following is added to the Lease as Section 10.4 (Sale, Demolition or
Substantial Renovation):

 

“Section 10.4     Sale, Demolition or Substantial Renovation

 

If the Landlord wishes to demolish or substantially alter or renovate all or a
substantial portion of the Building, the Landlord shall have the right, at any
time during the Term, to be exercised upon not less than eighteen (18) months’
prior written notice to the Tenant, to terminate this Lease, provided that the
effective date of any such termination (the “Termination Date”) shall not, in
any event, be earlier than June 30, 2025. Provided that the Tenant is not, as of
the Termination Date, in default under this Lease, the Landlord shall pay to the
Tenant, upon the Tenant vacating the Leased Premises on the Termination Date,
the Remaining Value and, except for such payment, the Landlord shall have no
other obligation whatsoever to the Tenant with respect to the termination of
this Lease. “Remaining Value” means the value as of the Termination Date of the
leasehold improvements installed by the Tenant in the Leased Premises between
January 1, 2019 and December 31, 2020, calculated for each item on the basis of
the initial cost thereof to the Tenant and depreciated for the period which
shall have elapsed between January 1, 2021 and the Termination Date on the basis
of an assumed rate of depreciation on a straight-line basis to zero over: (i)
the normal life thereof; or (ii) ten (10) years, whichever shall be the shorter
period, less any residual or salvage value if the Tenant shall be permitted or
required to remove such item and less the amount of any encumbrance thereon. The
Tenant shall provide all necessary bills, invoices and such other supporting
documentation as may, in the opinion of the Landlord, be necessary to
substantiate the initial cost of such items and the calculation of the Remaining
Value. The Tenant agrees that, upon the Termination Date, the Tenant shall
vacate the Leased Premises and deliver up vacant possession of the Leased
Premises in accordance with the terms of this Lease. The Tenant acknowledges
that it shall have no claim against the Landlord as a result of the exercise by
the Landlord of its right hereunder and upon such termination, all Rent shall be
apportioned to the Termination Date and upon compliance by each of the parties
with their respective obligations under this Lease up to and including the
Termination Date, each of the parties shall thereafter be released from all
future obligations arising under this Lease.”

 

 

(d)

The following definitions are added to Schedule “B” (Definitions) of the Lease:

 

““Sales Taxes”: all business transfer, multi-stage sales, sales, use,
consumption, value-added or other similar taxes imposed by any federal,
provincial or municipal government upon the Landlord or the Tenant in respect of
this Lease, or the payments made by the Tenant hereunder or the goods and
services provided by the Landlord hereunder including, without limitation, the
rental of the Leased Premises and the provision of administrative services to
the Tenant hereunder.”

 

4.

Roof

 

The Landlord confirms its ongoing obligations throughout the Third Extension
Term to maintain and repair the roof of the Building as further set out in
Section 8.1 (Maintenance and Repairs by the Landlord) of the Lease, on the terms
and conditions set out therein.

 

5.

Security Deposit

 

The Landlord acknowledges and confirms that it currently holds on account for
the Tenant the amount of Thirty One Thousand, Seven Hundred and Fifty Three
Dollars ($31,753.00) as a Security Deposit pursuant to the provisions of Section
2.4 of the Lease.

 

 

--------------------------------------------------------------------------------

 

 

6.

Condition of Leased Premises

 

The Tenant will accept the Leased Premises on the commencement date of the Third
Extension Term on an “as is, where is” basis, the Landlord has no responsibility
or liability for making any renovations, alterations or improvements in or to
the Leased Premises and the Landlord shall not be required to pay any allowance
or give any inducement in respect thereof.

 

7.

Performance of Covenants

 

The Landlord and the Tenant hereby mutually covenant and agree that, during the
Third Extension Term, they shall continue to perform and observe all of the
covenants, provisos and obligations on their respective parts to be performed
pursuant to the terms of the Lease, as amended and extended hereby.

 

8.

Jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with, and the
parties hereto shall attorn to, the laws of the Province of Ontario. The parties
agree that the Courts of Ontario shall have jurisdiction to determine any
matters arising hereunder.

 

9.

Obligations Joint and Several

 

If any of the parties hereto consist of two or more persons, this Agreement
shall be read with all appropriate grammatical changes. If the Tenant consists
of two or more persons, the obligations of such party hereunder shall be joint
and several.

 

10.

Miscellaneous Provisions

 

 

(a)

Capitalized expressions used herein, unless separately defined herein, have the
same meaning as defined in the Lease.

 

 

(b)

The Lease, as amended by the terms of this Agreement, is hereby ratified and
confirmed and remain in full force and effect in accordance with their
respective terms.

 

 

(c)

Time in all respects shall be of the essence.

 

 

(d)

This Agreement and the Lease shall be binding upon and enure to the benefit of
the parties hereto and their respective successors and assigns, subject to the
express restrictions contained in the Lease.

 

 

(e)

This Agreement shall come into force once fully executed by both parties.

 

 

(f)

The parties hereto covenant and agree that they have good right, full power and
authority to enter into this Agreement in the manner as aforesaid.

 

 

(g)

Each of the parties shall, at all times hereafter, upon the reasonable request
of any other party, make or procure to be made, done or executed all such
further assurances and to do all such things as may be necessary to give full
force and effect to the full intent of this Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement.

 

                     

SIGNED, SEALED AND DELIVERED ) 707932 ONTARIO LIMITED in the presence of:  )  
(Landlord)       

)

     

)

Per:  

   

)

Name:

   

)

Title:

   

)

     

)

Per:  

   

)

Name:

   

)

Title:

   

)

     

)

I/We have authority to bind the Corporation.

 

)

     

)

TUCOWS (DELAWARE) INC.

 

)

 

(Tenant)  

)

     

)

Per:  

   

)

Name:

   

)

Title:

   

)

     

)

     

)

Per:  

   

)

Name:

   

)

Title:

   

)

     

)

I/We have authority to bind the Corporation.

 

)

     

)

TUCOWS.COM CO.

 

)

 

(Tenant)  

)

     

)

Per:  

   

)

Name:

   

)

Title:

   

)

     

)

     

)

Per:  

   

)

Name:

   

)

Title:

   

)

     

)

I/We have authority to bind the Corporation.

 

 